Name: 94/476/EC: Commission Decision of 19 July 1994 suspending the buying-in of butter in certain Member States (Only the Danish, German, French, Dutch and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: 1994-08-02

 Avis juridique important|31994D047694/476/EC: Commission Decision of 19 July 1994 suspending the buying-in of butter in certain Member States (Only the Danish, German, French, Dutch and English texts are authentic) Official Journal L 199 , 02/08/1994 P. 0045 - 0045COMMISSION DECISION of 19 July 1994 suspending the buying-in of butter in certain Member States (Only the Danish, German, French, Dutch and English texts are authentic) (94/476/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 230/94 (2), and in particular the first subparagraph of Article 7a (1) and Article 7a (3) thereof, Whereas Council Regulation (EEC) No 777/87 (3), as last amended by Regulation (EEC) No 1634/91 (4), sets out the circumstances under which the buying-in of butter and skimmed milk powder may be suspended and subsequently resumed and, where suspension takes place, the alternative measures that may be taken; Whereas Commission Regulation (EEC) No 1547/87 (5), as last amended by Regulation (EEC) No 2011/91 (6), lays down the criteria on the basis of which the buying-in of butter by invitation to tender is to be opened and suspended in a Member State or, as regards the United Kingdom and the Federal Republic of Germany, in a region; Whereas Commission Decision 94/443/EC (7) suspends buying-in of butter in certain Member States; whereas information on market prices shows that the condition laid down in Article 1 (3) of Regulation (EEC) No 1547/87 is currently met in Denmark, Germany, France, the Netherlands, Great Britain and in Northern Ireland; whereas the list of Member States where that suspension applies must be adapted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The buying-in of butter by invitation to tender as provided for in Article 1 (3) of Regulation (EEC) No 777/87 is hereby suspended in Denmark, Germany, France, the Netherlands, Great Britain and Northern Ireland. Article 2 Decision 94/443/EC is hereby repealed. Article 3 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 19 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 30, 3. 2. 1994, p. 1. (3) OJ No L 78, 20. 3. 1987, p. 10. (4) OJ No L 150, 15. 6. 1991, p. 26. (5) OJ No L 144, 4. 6. 1987, p. 12. (6) OJ No L 185, 11. 7. 1991, p. 5. (7) OJ No L 182, 16. 7. 1994, p. 48.